              Case 2:21-mj-00271-DUTY Document 2 Filed 01/19/21 Page 1 of 1 Page ID #:3

Submit this form bye-mail to:

CrimintakeCourtDocs-LA(~cacd.uscourts.gov For Los Angeles criminal duty.                                           ~ ~'`` ~~

CrimintakeCourtDocs-SACa~cacd.uscourts.gov For Santa Ana criminal duty.
CrimIntakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.
                                                                                                 . rv. ~   3,'it   1 ff     6?"


                                               UNITED STATES DISTRICT COURT                                                          _
                                             CENTRAL DISTRICT OF CALIFORNIA                    ~_              --
                                                                                                                          .` ,~.
                                                                             NUMBER:                          _ _     ~              -
UNITED STATES OF AMERICA                                                                    21-MJ-0051 (out o district)
                                                           PLAINTIFF
                     V.

                                                                                 REPORT COMMENCING CRIMINAL
SIMONE MELISSA GOLD
                                                                                                 ACTION
USMS#                                                    DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT
                                                                    ~ 16 ~~ 0 ~ 2 I
All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on 1/18/21                       at 12:30    ❑ AM ❑X PM
     or
     The defendant was arrested in the                       District of                on                     at                  Q AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:             ~ Yes         ❑x No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                  ~ Yes           ❑x No

4. Charges under which defendant has been booked:

     18 U.S.C. 4 1752(a); 40 U.S.C. g 5104(e)(2)

5. Offense charged is a:          ~ Felony           ❑Minor Offense            ❑Petty Offense               ❑x Other Misdemeanor

6. Interpreter Required:          ~x No       ❑Yes          Language:

7• Year of Birth: 1965

8. Defendant has retained counsel:                ❑x No
    ❑ Yes         Name:                                                          Phone Number:

9• Name of Pretrial Services Officer notified: Duty Pretrial Services Officer

10. Remarks (if any):

11. Name: Reema El-Amamy                                            (please print)

12. Office Phone Number:213-894-0552                                                 13. Agency: USAO

14. Signature: /s/ Reema M.El-Amamy                                                  15. Date: 1/19/21

CR-64 (09/20)                                     REPORT COMMENCING CRIMINAL ACTION
